UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008. or £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-52446 CINJET, INC. (Exact name of registrant as specified in its charter) Nevada 20-8609439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1260 California Avenue, B#116, Sand City, CA 93955-3172 (Address of principal executive offices) (Zip Code) (831) 393-1396 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. SYes£No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £(Do not check if a smaller reporting company) Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£ YesSNo As of October 31, 2008, there were 10,777,000 shares of common stock, $.0001 par value, issued and outstanding. 1 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at September 30, 2008 and 2007 and for the periods then ended have been made.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2007 audited financial statements.The results of operations for the periods ended September 30, 2008 and 2007 are not necessarily indicative of the operating results for the full year. 2 Cinjet, Inc. Condensed Balance Sheet For the nine months ended September 30, 2008 and February 28, 2007 (Date of Inception) to December 31, 2007 Unaudited Audited ASSETS September 30, 2008 December 31, 2007 Current assets Cash and cash equivalents $ 0 $ 2,245 Restricted cash 0 50,650 Accounts Receivable - Trade 27,882 8,819 Other Receivables 0 1,000 Prepaid expenses 0 0 Total current assets 27,882 62,714 Fixed assets Computer and equipment 2,484 2,484 Software 3,795 3,795 Total fixed assets 6,279 6,279 (Less) Accumulated depreciation (1,884) (942) Total fixed assets 4,395 5,337 Total assets $ 32,277 $ 68,051 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Bank overdraft $ 369 $ 0 Accounts payable 1,770 12,790 Credit cards 3,416 5,749 Proceeds from unissued stock sale 0 50,650 Accrued interest 14 1,599 Fees to related parties 18,500 0 State corporate tax payable 800 800 Total current liabilities 24,869 71,588 Notes payable related parties 2,630 23,207 Total liabilities 27,499 94,795 Shareholders' deficit Preferred stock, 5,000,000 shares authorized 0 0 Common stock, 200,000,000 shares authorized, 10,777,000 outstanding 1,078 1,045 Paid in capital 87,322 5,605 Retained deficit (83,622) (33,394) Total shareholders' deficit 4,778 (26,744) Total liabilities and shareholders' equity $ 32,277 $ 68,051 The accompanying notes are an integral part of these financial statements 3 Cinjet, Inc. Condensed Statement of Operations For the nine months ended September 30, 2008 and February 28, 2007 (Date of Inception) to September 30, 2007 September 30, 2008 September 30, 2007 Revenue $ 27,982 $ 0 Cost of Goods Sold 907 0 Gross Profit 27,075 0 Expenses Advertising 136 0 Bank charges 478 126 Computer expense 553 2,043 Depreciation 942 628 Licenses and permits 1,550 1,950 Meals and entertainment 120 0 Office expense 1,394 889 Postage and delivery 413 348 Telephone 1,957 880 Professional fees 57,049 9,275 Travel expenses 12,608 2,125 Total expenses 77,200 18,264 Net loss from operations (50,125) (18,264) Interest (Expense) (102) (1,122) Net income (loss) $ (50,228) $ (19,386) Loss per common share $ ($0.01) $ ($0.01) Weighted average of shares outstanding 10,777,000 10,450,000 The accompanying notes are an integral part of these financial statements 4 Cinjet, Inc. Condensed Statement of Cash Flows:Indirect Method For the nine months ended September 30, 2008 and February 28, 2007 (Date of Inception) to September 30, 2007 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) (50,228) $ (19,386) Adjustment to reconcile net to net cash provided by operating activities Increase in State Tax Accrual 0 Depreciation 942 628 (Decrease)Increase in accrued interest (1,585) 1,122 (Decrease)Increase in cash deposits from stock 50,650 (Decrease) in prepaids 0 (5,000) (Decrease) in credit card payable (2,334) (Decrease) Increase in Receivables (19,063) (Decrease) Increase in Receivables-other 1,000 (Decrease)Increase in Payables (11,020) (Decrease) inproceeds from sale of stock (50,650) Rounding Error 1 Bank overdraft 369 Fees to Related Parties 18,500 NET CASH PROVIDED BY OPERATING ACTIVITIES (63,418) (22,636) INVESTING ACTIVITIES Purchase of Fixed assets 0 (6,279) NET CASH USED IN 0 (6,279) INVESTING ACTIVITIES FINANCING ACTIVITIES Sale of unissued stock Sale of common stock 81,750 6,650 Related party notes (20,577) 22,330 NET CASH REALIZED FROM FINANCING ACTIVITIES 61,173 28,980 INCREASE IN CASH AND CASH EQUIVALENTS (2,245) 65 Cash and cash equivalents at the beginning of the period 2,245 0 CASH AND CASH EQUIVALENTS AT YEAR END 0 $ 65 The accompanying notes are an integral part of these financial statements 5 Cinjet, Inc. Notes to Condensed Financial Statements For the nine months ending September 30, 2008 and 2007 Note A: Summary of Significant Accounting Policies Basis of presentation The accompanying interim condensed financial statements are unaudited, but in the opinion of management of Cinjet, Inc. (the Company), contain all adjustments, which include normal recurring adjustments, necessary to present fairly the financial position at September 30, 2008, the results of operations for the nine months ended September 30, 2008 and from the Date of Inception, February 28, 2007 to September 30, 2007, and cash flows for the nine months ended September 30, 2008 and from the Date of Inception, February 28, 2007 to September 30, 2007.The balance sheet as of December 31, 2007 is derived from the Company’s audited financial statements. Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading. For further information, refer to the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2007, as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expense during the reporting period. Actual results could differ from those estimates. The results of operations for the nine months ended September 30, 2008 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending December 31, 2008. Description of business The Company was incorporated under the laws of the State of Nevada on February 28, 2007. The Company was formed to provide edgarizing services for publicly traded companies. Earnings Per Share Basic earnings per share is computed by dividing the net income available to common stockholders by the weighted average number of common shares outstanding during the period. Note B:Recent Accounting Pronouncements In September2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No.157, Fair Value Measurements (“SFAS No.157”). SFAS No.157 defines fair value, establishes a framework for measuring fair value and enhances disclosures about fair value measures required under other accounting pronouncements, but does not change existing guidance as to whether or not an instrument is carried at fair value. SFAS No.157 is effective for fiscal years beginning after November15, 2007. We are currently reviewing the provisions of SFAS No.157 to determine the impact, if any, on our condensed consolidated financial statements. In February2007, the FASB issued SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB No.115 ("SFAS No.159"). SFAS No.159 permits companies to choose to measure many financial instruments and certain other items at fair value in order to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS No.159 is effective for our fiscal year ending March31, 2009. We are currently assessing the impact, if any, of this statement on our condensed consolidated financial statements. In December2007, the FASB issued SFAS No.141(R), Business Combinations, or (“SFAS 141(R)”). SFAS 141(R) establishes principles and requirements for how the acquirer of a business recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree. SFAS 141(R) also provides guidance for recognizing and measuring the goodwill acquired in the business combination and determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. The provisions of SFAS 141(R) are effective for financial statements issued for fiscal years beginning after December15, 2008. We are currently assessing the financial impact of SFAS 141(R) on our consolidated financial statements. In December2007, the FASB issued SFAS 160, Noncontrolling Interests in Consolidated Financial Statements — An Amendment of ARB No.51(“SFAS 160”). SFAS 160 amends Accounting Research Bulletin No.51, “Consolidated Financial Statements,” or ARB 51, to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. This statement also amends certain of ARB 51’s consolidation procedures for consistency with the requirements of SFAS 141(R). In addition, SFAS 160 also includes expanded disclosure requirements regarding the interests of the parent and its noncontrolling interest. The provisions of SFAS 160 are effective for fiscal years beginning after December15, 2008. Earlier adoption is prohibited. We are currently assessing the financial impact of SFAS 160 on our consolidated financial statements. In March 2008, the FASB issued Statement of Financial Accounting Standards ("SFAS") No.161, Disclosures about Derivative Instruments and Hedging Activities (SFAS161). SFAS161 amends and expands the disclosure requirements of SFAS 133, Accounting for Derivative Instruments and Hedging Activities. It requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. This statement is effective for financial statements issued for fiscal years beginning after November15, 2008. 6 Note C: Income taxes The benefit for income taxes from operations consisted of the following components: current tax benefit of $9,522 resulting from a net loss before income taxes, and deferred tax expenses of $9,522 from a valuation allowance recorded against the deferred tax asset resulting from net operating losses.Net operating loss carryforward will expire in 2028. The valuation allowance will be evaluated at the end of each year, considering positive and negative evidence about whether the asset will be realized.At the time, the allowance will either be increased or reduced; reduction would result in the complete elimination of the allowance if positive evidence indicates that the value of the deferred tax asset is no longer required. Note D: Sale of stock The Company received $88,400 as part of a private placement offering, which closed January 2, 2008. Note E: Related Party Transaction During the period ending September 30, 2008, the Company repaid a $23,207 loan from one of its shareholders, plus $1,687 in interest. The company borrowed $2,630 in additional funds from shareholders or related parties as of September 30, 2008. During the period ended September 30, 2008, the company accrued $48,000 in management fees to be paid to a related party for the management and operation of the edgarizing business. Of those fees accrued, the company paid $29,500 as of September 30, 2008. Note F: Three Month Data
